In a negligence action to recover damages for personal injuries, medical expenses, etc., plaintiffs appeal from a judgment of the Supreme Court, Kings County, dated May 14, 1969, in favor of defendant upon the verdict of a jury after a trial on the issues of liability only. Judgment reversed, on the law, and new trial granted, with costs, to abide the event. The’ findings of fact below have been affirmed. In our opinion, the trial court committed reversible error in refusing to have the summations recorded (cf. Devine v. Keller, 32 A D 2d 34, 36; Croix v. New York City Tr. Auth., 28 A D 2d 691; Sharp v. City of Hornell, 12 A D 2d 1002) and in refusing to charge section 60 of the New York City Traffic Regulations as requested (Taggart v. Vogel, 3 N Y 2d 58, 60). Beldock, P. J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.